Citation Nr: 1311623	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  06-28 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for right ankle disability, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1986 to May 1995.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied entitlement to service connection for bilateral knee disability and right ankle disability.  [Due to a recent change in the location of the Veteran's residence, however, jurisdiction of his appeal should be transferred to the RO in Phoenix, Arizona.]

During the current appeal, and specifically in February 2010, the Veteran testified at a hearing conducted at the RO in Winston-Salem, North Carolina before the undersigned Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2012) and is rendering the determination in this case.  A transcript of the testimony has been associated with the Veteran's claims file.  

In April 2010, the Board determined that new and material evidence sufficient to reopen the previously denied claims for service connection for the bilateral knee and right ankle disabilities had been received and reopened the Veteran's claims.  The Board thereafter remanded the claims for additional evidentiary development.  Specifically, the claim was remanded so the Agency of Original Jurisdiction (AOJ) could obtain the Veteran's service treatment records for his period of service with the Army Reserves.  The Board also remanded the Veteran's claim to retrieve outstanding private medical records relating to potential treatment provided for his bilateral knee and right ankle, as well as his updated VA treatment records.  In addition, the Board requested that the Veteran be scheduled for a VA examination to determine the nature and etiology of his claimed disorders.  As will be discussed in greater detail in the decision, the Appeals Management Center (AMC) contacted several sources in an attempt to locate the Veteran's treatment records during his period of service with the Reserves.  Despite numerous attempts, they were unable to retrieve these records.  

The Veteran's private treatment records as well as his updated VA treatment records have since been obtained and associated with the claims file.  In addition, another VA medical opinion was issued in July 2010, and a copy of this opinion has been associated with his claims file.  The medical opinions obtained on remand were found to be inadequate.  Therefore, in June 2012, the Board remanded the Veteran's claim to the RO so an adequate medical opinion could be obtained.  The AMC initiated a request to have the Veteran scheduled for another VA examination, and the examination was completed in July 2012.  A copy of the VA examination report has been associated with the Veteran's claims file.  The AMC subsequently readjudicated the claim in the January 2013 Supplemental Statement of the case (SSOC).  Thus, the AOJ has complied with all of the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  


FINDINGS OF FACT

1.  The Veteran's bilateral knee disability, which has been diagnosed as bilateral patellofemoral syndrome and knee sprain, was first identified several years after active duty and is not related to any injury, disease or event incurred in service, or to any service-connected disability.  

2.  The Veteran's right ankle disability, which has been diagnosed as right ankle sprain, was first identified several years after active duty and is not related to any injury, disease or event incurred in service, or to any service-connected disability.  



CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or aggravated by service and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2012).

2.  A right ankle disability was not incurred in or aggravated by service and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board will address the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  In this respect, through the November 2003 and December 2003 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, he was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  

The Board finds that the November and December 2003 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned November and December 2003 letters.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 472 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Veteran was also informed of the regulations underlying, as well as the evidence required to establish, secondary service connection in the November 2011 Supplemental Statement of the Case (SSOC).  Specifically, the November 2011 SSOC indicated that establishing service connection on a secondary basis requires evidence of a current physical or mental condition and evidence that a service-connected disability either caused or aggravated his claimed disorder.  Importantly, the statements made by the Veteran during the current appeal reflect his understanding of these requirements.

The March 2006 letter and November 2011 SSOC were provided after the initial unfavorable decision by the AOJ.  Although these letters were not sent prior to the initial adjudication of the Veteran's claim, this was not prejudicial to him because he was subsequently provided adequate notice and his claim was readjudicated in the January 2013 SSOC.  See Prickett v. Nicholson 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or SSOC, is sufficient to cure a timing defect).  

The Board finds that the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA. 

There is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  Review of the Veteran's claims file reflects that service treatment records pertaining to the Veteran's period of active service are unavailable.  When a claimant's treatment records are lost or destroyed, the VA has a "heightened" duty to assist in the development of the claims.  See Washington v. Nicholson, 19 Vet. App. 362. 369-70 (2005).  See also 38 C.F.R. § 3.159(c).  To help assist the Veteran retrieve his medical records, a December 2004 request under the Personnel Information Exchange System (PIES) requested information and/or treatment records pertaining to the Veteran's period of active service from December 1986 to May 1995.  A negative response was generated in January 2005 and indicated that there were no additional service treatment records on file for the Veteran.  In an e-mail sent in March 2005, the RO contacted the Records Maintenance Center (RMC) and requested the Veteran's service treatment records.  In a March 2005 response, a representative from the RMC determined that that the Veteran's service treatment records were not located at their facility.  In letters dated in May 2006 and October 2008, the RO informed the Veteran that they had not been able to secure his service treatment records, and asked him to send any service treatment records (originals or copies) in his possession.  The Veteran did not respond or provide any additional information or evidence.  In October 2008, the RO issued a Formal Finding on the Unavailability of service treatment records from the Veteran's period service with the U.S. Marine Corps, and listed the various attempts made to locate the Veteran's records.  According to the memorandum, all procedures to obtain records pertaining to the Veteran had been correctly followed, all efforts to obtain the needed information had been exhausted, and any further attempts were futile.  [Currently, the service treatment records associated with the Veteran's claims file consist of the May 1995 enlistment examination pursuant to his enlistment with the Reserves, and clinical treatment records dated in May and June 1995.]  

Pursuant to the April 2010 Board Remand, the AMC attempted to obtain any additional treatment records pertaining to the Veteran's period of service in the U.S. Army Reserves since May 1995.  The Veteran's personnel records were obtained through the Defense Personnel Records Information Retrieval System (DPRIS) and associated with the claims folder.  In a May 2010 letter, the AMC informed the Veteran that they had contacted the Army Human Resources Command Center and requested copies of any service treatment records on file at their location.  Besides the Veteran's military personnel file, the AMC was unable to secure any additional service treatment records pertaining to the Veteran's period of service in the U.S. Army Reserves.  

Based on the foregoing, the Board concludes that VA has done everything reasonably possible to assist the Veteran in obtaining his complete service treatment records and the Veteran has not contended otherwise.  If there is additional available evidence to help substantiate the Veteran's claim, the RO cannot obtain these records without further assistance from the Veteran.  The United States Court of Appeals for Veterans' Claims (Court) has held that the duty to assist is not a one way street and that an appellant must do more that passively wait for assistance when he has information essential to his claim.  Wood v. Derwinski, 1 Vet. App. 190 (1990).  

Furthermore, in accordance with the April 2010 Remand, the AMC attempted to obtain private treatment records issued from the Veteran's private healthcare providers, namely, Albemarle Road Family Practice and Dr. P.T.  In May 2010, correspondence was sent to the Veteran requesting that he complete a VA Form 21-4142 (Authorization and Consent to Release Information) pertaining to Dr. P.T. and Albemarle Road Family Practice.  While the Veteran did not complete the form for Dr. P.T., he did complete it for Pine Lake Family Physicians, a treatment facility which appears to be a division of Albemarle Road Family Practice.  Records issued from this treatment facility, and dated from June 2002 to April 2012 have since been obtained and associated with the Veteran's Virtual VA claims folder.  In addition, the Veteran's more recent VA medical records dated from February 2005 to January 2007 have also been secured and associated with the claims file.  Significantly, neither the Veteran, nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The duty to assist also includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  Pursuant to the June 2012 remand, the Veteran underwent VA examinations in connection with his claimed disorders in July 2012; reports of the examinations are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a physical examination as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history.  The opinions consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examinations, and provide a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Factual History

The Veteran contends that his current bilateral knee disorder and right ankle disability developed after years of placing continuous pressure on his lower extremities while fulfilling his duties and participating in physical training exercises during his period of service with the U.S. Marine Corps.  See October 2003 Statement of Veteran.  The Veteran also contends that his bilateral knee and right ankle disorders were either caused or aggravated by his service-connected lumbar spine disability, bilateral pes planus, or residuals of left ankle sprain.  See February 2010 Hearing Transcript (T.), pp. 10-13.  

The Veteran has submitted a statement by his sister, F.C., which describes the Veteran's current condition and supports his assertion that years of running during his period of service with the Marine Corps have taken a toll on the Veteran's physical health and led to his current chronic knee pain and a worsening ankle condition.  See January 2005 Statement of F.C.  

As previously discussed above, the service treatment records associated with the Veteran's period of service with the U.S. Marine Corps are not available.  However, at the February 2010 hearing, the Veteran testified that upon his separation from active service in May 1995, he joined the Army Reserves in Newark, New Jersey for a period of five to eight years.  See T., pp. 19 - 20.  The Veteran's enlistment examination conducted for reserve purposes and several treatment records associated with his period of service in the U.S. Army Reserves have since been associated with the claims folder.  A review of the May 1995 enlistment examination is clear for any complaints, notations or signs of, or treatment for the lower extremities.  Indeed, the clinical evaluation of the lower extremities was shown to be normal, and the Veteran denied a history of a trick or locked knee; bone, joint or other deformity; or arthritis, rheumatism, or bursitis in his medical history report.  The remainder of the available service treatment records is also clear for any treatment for the knee or ankle.  Moreover, the Veteran has claimed that his current bilateral knee and ankle disorders were incurred during his period of active service, not while serving in the U.S. Army Reserves.  

However, even accepting as true statements made by the Veteran, the evidence does not show that the Veteran sought treatment for his bilateral knee and right ankle problems until several years after service.  In addition, the objective medical evidence does not demonstrate a diagnosis of a knee or ankle disability until many years after his period of active service.  Indeed, in May1998, the Veteran contacted the VA Medical Center (VAMC) and reported to have pain, swelling and persistent popping in the right knee of one week duration, after he leaned over while getting dressed one day.  See May 1998 VA clinical note.  In July 1998, the Veteran presented at the VAMC with complaints of bilateral ankle pain.  Upon physical examination of the ankles, the treatment provider observed no evidence of bone, joint or soft tissue abnormalities, and report of the bilateral ankle x-ray findings were within normal limits.  An October 1998 VA primary care outpatient note reflects the Veteran's complaints of bilateral knee and ankle pain.  He was assessed with multiple musculoskeletal complaints and prescribed 250 milligrams (mg) of Naprosyn to take on a regular basis for several weeks.  The Veteran underwent an x-ray of the right knee in October 2003, the results of which were clear for any bony or tissue abnormalities.  

The Veteran was afforded a VA examination in connection to his ankle condition in March 2004.  During the examination, the Veteran reported a history of bilateral ankle pain since 1988 after twisting his ankle while participating in running exercises in service.  According to the Veteran, despite being treated with Motrin and reducing his physical activities, his ankle pain never resolved.  The Veteran reported to experience pain in both ankles at the lateral aspect of the ankle.  He also described a history of daily ankle pain that is aggravated when walking and which resolves with rest.  The Veteran also underwent an x-ray of the right and left ankle, the findings of which reflected tiny posterior calcaneal spurs bilaterally, but were otherwise negative for any abnormalities.  Based on her discussion with, and evaluation of the Veteran, as well as her review of the diagnostic findings, the VA examiner diagnosed the Veteran with "status post right ankle sprain with residual, with current x-ray findings of degenerative change."  

A VA nursing note dated in August 2004 reflects the Veteran's complaints of ongoing pain in his knees and ankles.  Private treatment records issued from the Albemarle Road Family Practice reflect that the Veteran was seen in August 2007 for complaints of pain in both knees whenever he squats or climbs a staircase.  The physician evaluated the Veteran and assessed him with patellofemoral syndrome.  

The Veteran was afforded VA examinations in connection to his bilateral knee and right ankle disorders in July 2010, at which time, he provided his military history and reported to have hurt his ankles and knees sometime around 1987 and 1998 while participating in running exercises.  With respect to his bilateral knee condition, the Veteran reported to experience continuous pain and swelling in both knees, and added that he can walk and stand for twenty minutes before the pain sets in.  Upon physical examination of the knees, the examiner noted that the right knee was tender over the lateral joint line, patellar tendon, and the superior portion of the patella, and that the left knee was tender over the superior portion of the patella.  The examiner further observed a mild level of swelling in both knees.  Based on his examination of the Veteran, as well as his review of the previous diagnostic records, the examiner diagnosed the Veteran with bilateral patellofemoral syndrome.  According to the examiner, the Veteran exhibited tenderness and diminished range of motion in the knees - symptoms which are consistent with patellofemoral syndrome.  When asked whether the Veteran's bilateral knee disability was related to service, to include his experiences as a combat infantryman, the examiner determined that this could not be answered without resorting to mere speculation.  While the examiner did not relate the Veteran's bilateral knee disorder to his service-connected disabilities, he did note that bilateral pes planus may cause knee pain.  However, according to the examiner, he could not determine the extent to which the Veteran's bilateral pes planus contributed to the Veteran's current bilateral knee disorder without resorting to mere speculation.   

As for the Veteran's ankle disorder, the Veteran reported to experience swelling in both ankles and stated that walking and standing beyond twenty minutes serves to worsen his pain.  Upon physical examination of the ankles, the examiner noted that the Veteran has pain over both lateral malleoli and Achilles tendons bilaterally.  The examiner further observed evidence of pain on manipulation of both Achilles tendons.  Based on his evaluation of the Veteran, as well as his review of the diagnostic records, the examiner diagnosed the Veteran with bilateral ankle strain.  With respect to whether the Veteran's right ankle disability was incurred in service or related to his in-service experiences as a combat infantryman, the examiner determined that this could not be answered without resorting to mere speculation.  While the examiner did not relate the Veteran's current right ankle disability to his service-connected disabilities, he did note that the Veteran's bilateral pes planus could influence ankle posture.  However, according to the examiner, he could not determine the extent to which the Veteran's bilateral pes planus contributed to his current right ankle disorder without resorting to mere speculation.  

Pursuant to the June 2012 Board Remand, the Veteran was scheduled for another VA examination in connection to his claimed disorders July 2012.  During this examination, the Veteran once again described his military history, and attributed his bilateral knee disorder to his in-service training exercises.  According to the Veteran, these exercises required a certain amount of bouncing up and down on the knees and running on concrete surfaces.  Based on his review of the available service treatment records, as well as his discussion with, and evaluation of the Veteran, the VA examiner diagnosed the Veteran with a bilateral knee sprain.  The examiner also noted that the Veteran has shin splints which are brought on by a great deal of walking, and which occur every three months and last nearly six weeks in duration.  According to the examiner, the Veteran's claimed condition was less likely than not incurred in or caused by an in-service injury, event or illness.  He based his opinion on the May 1995 enlistment examination report which was negative for a history of knee pain, and further negative for any complaints of pain in the joints on examination.  The examiner acknowledged the Veteran's reported history of on-going knee pain since service, as well as the Veteran's report that his in-service running exercises led to his current bilateral knee condition.  However, the July 2012 VA examiner still concluded that the Veteran's claimed disabilities were not related to his military service.  

In addition, the VA examiner determined that that the Veteran's bilateral knee disorder was less likely than not proximately due to or a result of any of his service-connected conditions.  In reaching this conclusion, the VA examiner noted that the Veteran walked with a normal gait, and found no biomechanical reason for his bilateral knee difficulties to be due to his service-connected disabilities.  The examiner further determined that the Veteran's bilateral knee disorder was not aggravated by his service-connected disabilities.  According to the examiner, he specifically asked the Veteran to identify what might aggravate his bilateral knee pain, and the Veteran did not mention his service-connected disabilities, nor did he relate his bilateral knee disorder to his service-connected disabilities.  The examiner further noted that the Veteran's bilateral pes planus was mild in nature, and referenced a previous lumbar spine magnetic resonance imaging (MRI) report which was shown to be normal.  The examiner also noted that the Veteran's back condition was currently asymptomatic.  

With respect to the Veteran's right ankle disorder, the Veteran reported that his right ankle pain had its onset around the same time frame as the knees and related his right ankle condition to his in-service training exercises, to include running up and down hills and on gravel.  Based on his review of the available service treatment records, as well as his discussion with, and evaluation of the Veteran, the VA examiner diagnosed the Veteran with a right ankle sprain.  According to the examiner, the Veteran's right ankle sprain was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner once again relied on the May 1995 examination report which was negative for any objective findings and/or a history of right ankle problems.  The examiner further determined that the Veteran's right ankle disability is less likely than not proximately due to or the result of the Veteran's service-connected disorders.  In reaching this conclusion, the examiner once again noted that the Veteran walked with a normal gait, and determined there to be no biomechanical reason for the right ankle to be due to the named service-connected disabilities.  The examiner further determined that the Veteran's right ankle disability was not aggravated by his service-connected disabilities.  According to the examiner, when he asked the Veteran what might aggravate his right ankle disorder, the Veteran himself did not mention his service-connected disabilities.  The examiner also noted that the Veteran's pes planus was mild in nature, and once again referenced the lumbar spine MRI wherein the Veteran' was back was shown to be normal.  In addition, the examiner noted that the Veteran's back was currently asymptomatic.  

III.  Analysis

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Subsection (a) also refers to "each disabling condition...for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  See Walker.  

A second way to establish direct service connection is set forth in § 3.303(b).  In Walker, the Court of Appeals for the Federal Circuit (Federal Circuit) found that, unlike subsection (a), which is not limited to any specific condition, subsection (b) is restricted to chronic diseases.  "If a veteran can prove a chronic disease 'shown in service,' and there are no intercurrent causes, the manifestations of the chronic disease present at the time the veteran seeks benefits establish service connection for the chronic disease.  By treating all subsequent manifestations as service-connected, the veteran is relieved of the requirement to show a causal relationship between the condition in service and the condition for which disability compensation is sought.  In short, there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

In addition, the Federal Circuit found that subsection (b) provides a second route by which service connection can be established for a chronic disease, which is if "evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported,' then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.  Furthermore, the Federal Circuit held that that the term "chronic disease" as set forth in subsection (b) is properly interpreted as being constrained by § 3.309(a) in that the regulation is only available to establish service connection for the specific chronic diseases listed in § 3.309(a) regardless of the point in time when a veteran's chronic disease is either shown or noted.  Id.  

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2012).  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002);  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310(b).  

The Board notes that VA has heightened duties when the Veteran's service treatment records are unavailable.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the case law does not establish a heightened benefit-of-the-doubt standard, only a heightened duty of the Board to consider applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005). 

The Board notes that the Veteran is a combat veteran as evidenced by his receipt of the Combat Action Ribbon.  In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Pertinent case law provides that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability and that the veteran is required to meet his evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).  

Thus, although the combat presumption as set forth above helps the Veteran establish the incurrence of injury or disease in service, there still needs to be evidence of a current disability that is related to that in-service injury or disease.  In the present case, the Board finds the evidence is not sufficient to establish that a nexus relationship exists between the Veteran's current bilateral knee and right ankle disorders and his reported injury in service.  

The Veteran has not related his current bilateral knee and right ankle disorders to an injury that was incurred in combat, but rather to injuries which developed after participating in physical training exercises in service.  He has also related his claimed disorders to his service-connected disorders.  The Board notes that the objective medical evidence reflects that the Veteran has been diagnosed with bilateral patellofemoral syndrome, bilateral knee sprain, and right ankle sprain.  As noted above, the Veteran's service treatment records are unavailable.  However, the Board finds the Veteran competent to report that he injured his bilateral knees and right ankle while participating in physical training exercises in service, and that he has experienced pain and discomfort in the knees and right ankle since.  In addition, based on the evidence submitted and testimony provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.  

The Board finds that the medical opinion expressed by the VA examiner in July 2010 is inadequate.  The July 2010 VA medical examiner failed to take into account the May 1995 enlistment examination, and could not determine whether the Veteran's claimed disorders were related to service, to include his experiences as a combat infantryman, without resorting to mere speculation.  In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court noted that an examiner's conclusion that an etiology opinion is not possible without resorting to speculation is a medical conclusion that must be "based on sufficient facts or data," and the opinion "must support its conclusion with an analysis that the Board can consider and weigh" to be adequate.  The July 2010 examiner did not provide an explanation to support the conclusion that he could not resolve the issue of the etiology of the right ankle and bilateral knee disorders without resorting to speculation.  While the examiner did not relate the Veteran's bilateral knee and right ankle disorders to his service-connected disabilities, he did not provide an explanation as to how he arrived at this conclusion.  Furthermore, while he alluded to a possible connection between the Veteran's bilateral pes planus and his claimed disorders, he could not determine the extent to which the bilateral pes planus contributed or caused the knee pain and right ankle condition, without resorting to speculation.  In this regard, the Board notes that any medical opinion, including one that states that no conclusion can be reached without resorting to speculation, must be based on sufficient facts and data.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that a medical opinion that only contains data and conclusions, and is not supported by reasons or rationale is accorded no probative weight.  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

Based on the evidence of record, the Board finds the July 2012 VA examiner's opinion to be highly probative, as it is based on a discussion with the Veteran regarding his medical history and current conditions, a complete review of the medical records, and a thorough physical examination.  The opinions are also consistent with the other evidence of record and are supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (which holds that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.)  Furthermore, the opinions were obtained from a licensed physician rather than a lay person.  Thus, the Board finds that the July 2012 VA examiner's opinions are entitled to more probative weight than the Veteran's assertions that his bilateral knee disorder and right ankle disability are causally related to service and/or secondary to his service-connected disabilities.  

In reaching this determination, the Board has also considered the lay statements of record.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991)("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, however, although the Veteran is competent to describe symptoms of a knee and ankle disorder, he is not competent to comment on the etiology of such disorders.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between a current diagnosed disorder and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The Veteran is competent to report symptoms of knee and ankle pain because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is not competent to opine on the question of etiology and, therefore, his statements asserting a relationship between his current bilateral knee disorder and service, as well as his right ankle disorder and service do not constitute competent medical evidence on which the Board can make a service connection determination.  

As for the Veteran's complaints of continuing pain and discomfort in the knees and right ankle since service, the Board notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints of or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37.  Notwithstanding that fact, the lack of contemporaneous medical records is something that the Board can consider and weigh against a Veteran's lay evidence.  Id.  According to the Veteran's statements, his bilateral knee and right ankle disability had their onset in service, and he has continued to experience symptoms from these disabilities since that time.  The Veteran also relates his bilateral knee and right ankle disability to his service-connected disorders, to include his service-connected low back disorder, bilateral pes planus, and/or residuals of left ankle sprain.  

With respect to the Veteran's bilateral knee disability, while the Board does not doubt the sincerity of the Veteran's current recollections that his symptoms of knee pain have been present since his years in service, the record discloses nearly three years from the time the Veteran separated from active service and the first medical evidence of record indicating that he was experiencing symptoms of knee pain in May 1998.  Indeed, while the Veteran occasionally presented at the VAMC with complaints of bilateral knee pain (see October 1998, September 2003 and October 2003 VA treatment records), he was not diagnosed with a clear bilateral knee disability until August 2007, over twelve years after his separation from service.  Moreover, the Board notes that the Veteran had the opportunity to file a claim for this disability given the fact that he filed a claim for other noted disabilities in 1995, however he chose not to.  The fact that the Veteran underwent medical examinations and evaluations soon after his separation but failed to mention his knee pain weighs against his credibility.  The Board finds it likely that if knee pain persisted or knee disability was present, the Veteran would have mentioned this when filing his initial claim for compensation and would either mention it to the examiner or it would be discovered during a physical work-up.  His claim of continuous knee problems since service is not credible 

As for the Veteran's right ankle disability, the Veteran filed a claim for a bilateral ankle disorder in August 1995 and is currently service-connected for the left ankle disorder.  However, treatment records and VA examination reports dated close in time to the Veteran's separation from service are clear for any signs of a right ankle disability.  Indeed, the Veteran was afforded a VA examination in connection to some of his claimed disorders (which are currently not on appeal) in August 1995, and he never once mentioned his ankle problems.  The Veteran was subsequently afforded a VA examination in connection to his left ankle disorder in August 1996, and while he described the circumstances surrounding his in-service left ankle injury and the pain he has experienced in the ankle since, he failed to mention or discuss injuring his right ankle and any symptoms resulting therefrom.  Moreover, a July 1998 VA outpatient report is clear for any evidence of a bone, joint or soft tissue abnormality in the ankles and findings from the ankle x-rays were shown to be within normal limits.  Furthermore, the treatment records are negative for a diagnosis of a right ankle disability until March 2004, nearly a decade after the Veteran's separation from service.  The Board has weighed the Veteran's statements as to continuity of symptomatology against the clinical data that provides numerous complaints for other orthopedic problems, including the other ankle, and is silent for right ankle pain or dysfunction in the years following active service.  X-rays of the ankle were normal in 1998 and right ankle disability was not identified until 2004.   Considering the overall evidence, including the 2012 medical opinion, the evidence weighs against a finding that chronic right ankle disability persisted since service.  

In addition, the Board finds that service connection on a presumptive basis is not warranted as the medical evidence fails to establish by x-ray that the Veteran had degenerative changes in his right ankle within one year of his discharge from active service in May 1995.  Finally, the Board notes that the Veteran has raised the question of whether his bilateral knee and right ankle disorders are secondary to his service-connected disorders, to include his bilateral pes planus, lumbar spine disability and residuals of left ankle sprain.  The July 2012 VA examiner opined that there is no causal relationship between the Veteran's bilateral knee and right ankle sprain and his service-connected disabilities, nor have these claimed disorders been aggravated by his service-connected disabilities.  In reaching this conclusion, the examiner points to the Veteran's normal gait finding no biomechanical reason for the Veteran's claimed disorders to be due to his service-connected disabilities.  The examiner further noted that the Veteran himself did not mention his service-connected disabilities when asked what was aggravating his knee and ankle pain.  In 

addition, the examiner noted that the Veteran's pes planus was mild in nature, and the Veteran's low back disability was asymptomatic and shown to be in normal condition as reflected in previous diagnostic records.  This opinion is well reasoned and supported by reference to objective medical evidence.  Further, and of particular significance to the Board in this matter, is the fact that no medical professional has provided any opinion indicating that the Veteran's bilateral knee and right ankle disorders are in any way secondary to his service-connected low back disability, bilateral pes planus, or residuals of left ankle sprain.  Thus, the preponderance of the evidence is against finding that secondary service connection is warranted for the Veteran's bilateral knee and right ankle disorder.

Accordingly, the Board concludes that the preponderance of the evidence is against finding that service connection is warranted for the Veteran's current bilateral knee and right ankle disorders on a direct or secondary basis.  The preponderance of the evidence being against these direct and secondary service connection claims, the benefit of the doubt doctrine is not applicable.  Consequently, these issues must be denied.


ORDER

Entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected disability, is denied.  

Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected disability, is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


